EXHIBIT 99.2 Bio Balance, Corp. and Subsidiary (A Development Stage Company) Notes to Financial Statements Nine Months Ended September 30, 2011 BIOBALANCE CORP & SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONTENTS CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (UNAUDITED) AND AS OF DECEMBER 31, 2010 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED), AND FOR THE PERIOD FROM MAY 21, 2001 (INCEPTION) TO SEPTEMBER 30, 2011 (UNAUDITED) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICENCY) FOR THE PERIOD FROM MAY 21, 2001 (INCEPTION) TO SEPTMEBER 30, 2011 (UNAUDITED) STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTMEBER 30, 2(UNAUDITED), AND FOR THE PERIOD FROM MAY 21 2001 (INCEPTION) TO SEPTEMBER 30, 2011 (UNAUDITED) -9
